FILED
                              NOT FOR PUBLICATION                           JUN 02 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MARIO MAGLAQUE SISON, Jr.;                       Nos. 08-70351
VIVIAN MONIQUE SISON,                                 08-72336

               Petitioners,                      Agency Nos. A095-198-335
                                                             A095-198-336
  v.

ERIC H. HOLDER, Jr., Attorney General,           MEMORANDUM *

               Respondent.



                       On Petitions for Review of Orders of the
                           Board of Immigration Appeals

                              Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       In these consolidated petitions for review, Mario Maglaque Sison, Jr., and

Vivian Monique Sison, natives and citizens of the Philippines, petition for review

of the Board of Immigration Appeals’ (“BIA”) orders denying their motion to

reopen and their motion to reconsider. Our jurisdiction is governed by 8 U.S.C.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for abuse of discretion the denial of a motion to reopen or

reconsider. Salta v. INS, 314 F.3d 1076, 1078 (9th Cir. 2002). In No. 08-70351,

we deny in part and dismiss in part the petition for review. In No. 08-72336, we

deny the petition for review.

      The BIA did not abuse its discretion by denying petitioners’ motion to

reopen because the motion was filed more than 19 months after the BIA’s October

28, 2005, order dismissing the underlying appeal, and failed to qualify for an

exception to the 90-day filing limitation. See 8 C.F.R. § 1003.2(c)(2)-(3).

      Contrary to petitioners’ contention, we lack jurisdiction to review the BIA’s

decision not to invoke its sua sponte authority to reopen proceedings. See Ekimian

v. INS, 303 F.3d 1153, 1159 (9th Cir. 2002).

      The BIA did not abuse its discretion by denying petitioners’ motion to

reconsider because petitioners failed to identify any error of fact or law in the

BIA’s December 26, 2007, decision concluding that the motion to reopen was

untimely and failed to qualify for an exception to the filing deadline. See 8 C.F.R.

§ 1003.2(b)(1).

      In light of our disposition, we do not consider petitioners’ remaining

contentions.

      In No. 08-70351: PETITION FOR REVIEW DENIED in part;


                                           2                                        08-70351
DISMISSED in part.

    In No. 08-72336: PETITION FOR REVIEW DENIED.




                              3                    08-70351